Citation Nr: 0814987	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development directed by the Board in its last remand was 
not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In February 2007 the Board remanded this matter for 
development, to include obtaining private treatment records 
from Butler Lewis, Slidell Memorial, and North Hill in 
accordance with the veteran's May 2006 hearing testimony.  In 
February 2007 and July 2007 the RO sent a letter to the 
veteran asking him to complete release forms from these three 
providers, in addition to the Tulane Cancer Center.  In 
August 2007 the veteran submitted signed VA Forms 21-4142 for 
Slidell Memorial Hospital and the Tulane Cancer Center, 
stating he has been treated for his Hepatitis C at these 
facilities.  He additionally submitted a VA Form 21-4142 for 
Northshore Regional Medical Center for records pertaining to 
his Hepatitis C.  He sent a separate letter stating he did 
not know who Butler Lewis or North Hill were.

While the Board's remand of February 2007 sought records from 
Butler Lewis and North Hill, in light of the veteran's August 
2007 statement that he does not know 


who these providers are, the Board finds no reason to 
continue pursuing these records.  However, the RO took no 
action in response to the release form for Slidell Memorial 
Hospital, which was part of the Board's February 2007 remand, 
or the release forms for Northshore Regional Medical Center 
and the Tulane Cancer Center.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  A review of the claims file reveals 
that these records may be critical to the veteran's claim for 
service connection for Hepatitis C if they offer any insight 
into the etiology or time of onset of the veteran's Hepatitis 
C.  At present, the U.S. Army and Joint Services Records 
Research Center has been unable to either confirm or deny the 
veteran's contentions of the in-service incurrence of the 
disease, and a September 2007 VA examiner was unable to 
provide any guidance on which risk factor is the most likely 
etiology of the veteran's Hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide any updated authorization 
forms that are necessary to allow the RO 
to obtain any private treatment records 
from the following sources as identified 
in the veteran's August 2007 VA Forms 21-
4142:

a.	Northshore Regional Medical 
Center
b.	Slidell Memorial Hospital
c.	Tulane Cancer Center

Thereafter, the RO should attempt to 
obtain these records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.

2.  If records from the above-listed 
facilities are obtained, ask the VA 
examiner who provided the 2007 opinion 
to review the newly-received records 
and provide an addendum opinion 
addressing the question of whether it 
is "more likely than not" (meaning 
likelihood greater than 50 percent), 
"at least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood) that hepatitis C 
was incurred in, was manifested in, or 
is etiologically related to the 
veteran's service or any incident 
thereof.  

If an examination is required by the 
reviewer, one should be scheduled.  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

3.  Thereafter, the claim on appeal 
should be readjudicated and the veteran 
should be notified of that 
adjudication.  If any benefit requested 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
which addresses all of the evidence 
obtained.  The veteran should be 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



